Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Objections
Claim 1 is objected to because of the following informalities:  It recites the term “the same.” Presumably this refers to the liquid forming material, but this is not made explicit. A direct reference to the liquid forming material would be helpful. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including dependent claims 2-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

	Claims 1, 3-7, and 12-13 recite the limitation “two corresponding wavelengths.” It is unclear from the claim how the wavelengths correspond. For the purposes of this office action this limitation will be interpreted as “two wavelengths.” 

	Claim 8 recites the limitation “the driving unit.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the control unit.” 

Claim 12 recites the limitation “the different liquid forming material.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the liquid forming material.” 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (US 5182056 A, hereinafter “Spence”).

Regarding claim 1, Spence teaches a three-dimensional printing method, comprising: 
obtaining a wavelength-absorptivity relationship of a liquid forming material (col. 21 ll. 17-55 teaches that single wavelengths may be probed to determine absorption and depth of cure; see Figs. 18-19i and accompanying text; col. 3 ll. 15-30 teaches that the depth of penetration of a wavelength is inversely proportional to the absorption of the material; col. 49 ll. 56-68 teaches obtaining wavelength correlations associated with the resins), wherein the wavelength-absorptivity relationship comprises absorptivity peaks of at least two wavelengths (see Fig. 18-19i showing absorptivity peaks of two different wavelengths); 
forming a three-dimensional object by using a three-dimensional printing apparatus (see abstract), wherein the three-dimensional printing apparat++us provides a first light (col. 17 ll. 45-57 teaches that the laser may produce multiple wavelengths or a single wavelength; col. 21 ll. 17-55 teaches that single wavelengths may be probed to determine absorption and depth of cure) to cure the liquid forming material layer-by-layer and stacks the same to form the three-dimensional object (see abstract teaching stereolithography and col. 1 ll. 28-50 teaching the same), and a wavelength of the first light is one of the at least two wavelengths (col. 27 ll. 36-46 teaches that embodiments taught therein may select multiple lines of wavelengths or a single line; col. 30 ll. 6-24 teaches the advantages of curing with a single wavelength at a time; the claim does not delimit that the first light only has one wavelength of light); and 


	Regarding claims 3 and 4, Spence teaches that the first wavelength may be selected based upon a variety of factors (see col. 30 ll. 6-20). Spence’s disclosure teaches that the first light is in the ultraviolet spectrum (col. 9 ll. 39-57).
 Spence also teaches that post-curing may occur with a general (i.e. broad-spectrum) UV lamp (col. 25 ll. 40-50). 
Necessarily, the broad spectrum lamp would encompass multiple wavelengths, either longer or shorter wavelengths than the wavelength of light chosen for the first light. 
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Spence. Spence teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).

Regarding claim 2 and 5-6 Spence teaches that the intensity of light is defined by Beer’s law, where the intensity (I) of radiation at some depth (d) into the material is related to the intensity at the surface of the material times the base of the natural logarithm system (e) to the negative power of the depth (d) divided by the depth of penetration of the material (Dp) (see col. 3 ll. 15-25). Therefore, the depth of penetration of a wavelength is inversely related to the material's ability to absorb the radiation (see col. 3 ll. 25-26).  

Spence also teaches that a photoinitiator may be chosen based upon the light absorption and depth of penetration of the light wavelength (col. 23 ll. 46-57). 


1) different wavelengths chosen for different layer thicknesses based on best overall properties; 
2) different wavelengths chosen for maximized speed; 
3) different wavelengths chosen for maximized strength; 
4) different wavelengths chosen for minimum curl; 
5) multipass techniques are used based on a first pass made by a wavelength with a small pd to get a high degree of polymerization without bonding to the previous layer followed by a second (or more) passes to cause adhesion. 
(6) different wavelengths chosen for dominance of any other properties. 
Once chosen, individual wavelengths are attained by filters, switching the lasing wavelength of the laser, switching from one laser to another laser, and use of other types of radiation sources. (see col. 30 ll. 6-20)

Thus, the wavelength chosen is a result effective variable. See MPEP 2144.05.II.B (stating that a result effective variable is a “variable which achieves a recognized result” and is a motivation for a person having ordinary skill in the art to experiment and reach a workable product/process/range). A person having ordinary skill in the art at the time of filing would have chosen a suitable wavelength with a known intensity in order to produce the desired depth of penetration, desired thickness of the layer, speed of curing, etc. 


Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Leyden et al. (US 5143663 A, hereinafter “Layden”).  Spence teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).


Regarding claim 7, Spence teaches that the irradiation time may be minimized by taking in the absorption of the material at a certain wavelength, among other factors (col. 4 ll. 4-48). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Spence and Leyden. Spence teaches that a part may be post-cured to complete it (col. 25 ll. 40-50), but Spence does not teach how the part may be post-cured. Thus, a person having ordinary skill in the art at the time of filing would have been motivated to find out the manner in which a part may be post-cured, such as is disclosed in Leyden. 

Regarding claim 8, Spence teaches that the part may be post-cured following stereolithographic curing of the green part (col. 25 ll. 40-50 teaches that a part is completed by undergoing post-curing by being bathed in a general-UV light, i.e. broad-spectrum UV light; col. 45 ll.8-16). However, Spence fails to teach the configuration of the post-curing device. 
In the same field of endeavor Leyden teaches that a post-curing device comprises: a body (see Fig. 2B showing the main body of the post-curing device), , having a chamber (see col. 5 ll. 53-59; see Fig. 2F); a control unit (col. 5 ll. 60-68 teach that the UV lights turn off when the door is opened) and a plurality of light-emitting elements (see col. 5 ll. 53-59; see Fig. 2F showing lamps 68), respectively disposed in the body (see Fig. 2F), wherein the light-emitting elements are electrically connected to the control unit (col. 5 ll. 60-68 teach that the UV lights turn off when the door is opened; also control panel 72), and the control unit controls and adjusts an irradiation time and the intensity of the second light (see col. 5 ll. 53-59 teaching control panel 72 has a timer associated with it; col. 8 ll. 23-34 teach that the UV lamps have a controlled intensity between 20 mW per square cm to about 100 mW per square cm), the three-dimensional 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Spence and Layden. Layden teaches that by using its post-processing device the part may be cured as uniformly as possible, such as by rotating the part on the turntable 69 (col. 7 ll. 1-24 teaches uniform radiation of the part). 

	Regarding claim 9 and 10, Spence teaches that varying wavelengths of light may be used according to the penetration of depth of that wavelength of light (col. 3 ll. 26-50). Spence also teaches that the cure depth varies based upon the position of the light source, which is a function of the attenuation of light at a certain distance (see col. 11 ll. 7-15; see col. 12 ll. 28-33). 
 	Spence fails to teach wherein the light-emitting elements are configured at different regions on top of/around the chamber.
	In the same field of endeavor Leyden teaches that radiation lights may be positioned or reflected around the chamber from different angles in order to facilitate uniform curing of the part (col. 7 ll. 1-24). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Spence and Leyden. Leyden teaches that by using its post-processing device the part may be cured as uniformly as possible, such as by rotating the part on the turntable 69 or using reflectors within the chamber (col. 7 ll. 1-24 teaches uniform 

	Regarding claim 11, Spence fails to teach wherein the post curing device further comprises a rotation base disposed in the body and located at a bottom of the chamber, and the three-dimensional object is adapted to be placed on the rotation base.
In the same field of endeavor Leyden teaches a rotation base at the bottom of the chamber, and the object is designed to be placed on the rotation base (see Fig. 2F, rotation base 69; see col. 8 ll. 11-17 teaching placing the part in the chamber). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the teachings of Spence and Layden. Layden teaches that the part may be more uniformly cured by rotating the part on the turntable 69 (col. 7 ll. 1-24 teaches uniform radiation of the part). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spence in view of Mochizuki et al. (US 20180141243 A1, cited in an IDS submitted 7 Aug 2019, hereinafter “Mochizuki”). 

	
	Regarding claims 12 and 13, Spence teaches that a UV light source may be programmed (i.e. stored) for the curing of layers (col. 9 ll. 42-44 teaches the UV light source is programmable; col. 10 ll. 19-22 teaches that subsequent objects can be made through the programming that was previously done). 

	In the same field of endeavor Mochizuki teaches that specific conditions of the post-curing may be adjusted, such as the light intensity ([0023]; i.e. programmed conditions may be adjusted subsenquently) and that the post-curing may switch between two different wavelengths, a short wavelength light and a long wavelength light ([0022]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742